Citation Nr: 0108794	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1963 to July 1967 
and from July 1968 to April 1970.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision by the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
2001, the veteran testified at a personal hearing at the 
Board. 


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during his military 
service.  

2.  The veteran suffers from asbestosis due to his exposure 
to asbestos in service.  


CONCLUSION OF LAW

Asbestosis was incurred in the veteran's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
numerous medical examination reports.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran and his representative have been adequately notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991).  Moreover, in view of 
the following decision by the Board, there is no resulting 
detriment to the veteran as a result of any arguable failure 
to comply with the new legislation.

There is no statute specifically dealing with asbestos and 
service-connection for asbestos-related diseases, nor has VA 
promulgated any specific regulations. However, in 1988, VA 
issued a circular on asbestos-related diseases, which 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos- Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter M21-1).  See VAOPGCPREC 4-
2000.  

M21-1 provides in part:

(1)  Some of the major occupations 
involving exposure to asbestos include 
mining, milling, work in shipyards, 
insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction 
products such as clutch facings and brake 
linings, manufacture and installation of 
roofing and flooring materials, asbestos 
cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple 
type of asbestos is unusual except in 
mines and mills where the raw materials 
are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile 
products as well as amosite and 
crocidolite since these varieties of 
African asbestos were used extensively in 
military ship construction.  Many of 
these people have only recently come to 
medical attention because the latent 
period varies from 10 to 45 or more years 
between first exposure and development of 
disease.  Also of significance is that 
the exposure to asbestos may be brief (as 
little as a month or two) or indirect 
(bystander disease).

Service medical records document complaints of pleuritic 
chest pain in 1966, chest pain and a cough in August and 
September 1968 and chest pain in August 1969.  The impression 
was bronchitis in September 1968 and costochondritis in 
August 1969.  At the time of the veteran's separation in 
April 1970, the veteran's lungs were reportedly normal, and 
there is no evidence of treatment post-service for a lung 
disorder until many years after service.  The claims file 
contains no medical evidence linking subsequently diagnosed 
chronic obstructive pulmonary disease (COPD) to complaints in 
service, and the veteran has not provided a history of 
ongoing symptomatology after his separation from service.  

In June 1992, the veteran presented complaints that included 
wheezing and the veteran's physician provided an impression 
of bronchitis.  The claims file contains a number of 
radiological reports.  Those reflect an impression in 
February 1992 of a negative chest, an impression in July 1993 
of mild COPD, and an impression in February 1997 of no acute 
disease.  

A February 1998 entry, however, reflects concerns that the 
veteran suffered from asbestosis and further reflects that 
the vetera was scheduled for an appointment with another 
physician Dr. R. in May of that year.  Furthermore, a June 
1998 entry reflects diagnoses of emphysema and COPD, as well 
as asbestosis and pneumoconiosis.  

A July 1998 statement from Dr. B. reflects that he treated 
the veteran on an ongoing basis since 1992 and that the 
veteran received treatment on numerous occasions for 
recurrent bronchitis and associated emphysema.  Dr. B. also 
indicated that the veteran had a smoking history of one and 
one half packs per day for 30 years and a history of asbestos 
exposure in the Navy.  Dr. B. indicated in that letter that 
he believed the veteran, whose chest x-rays over the years 
demonstrated evidence of emphysema, suffered from emphysema 
secondary both to cigarette smoking and to asbestos exposure 
and that the veteran also suffered from asbestosis and 
pneumoconiosis.  

A May 1998 letter from Dr. R., a private specialist in 
pulmonary disorders, similarly reflects a determination that 
the veteran had a history of significant asbestos exposure 
during his service onboard destroyers in the Navy.  That 
letter reflects diagnoses that include asbestosis, 
pneumoconiosis probably secondary to asbestosis, moderate to 
severe COPD, dyspnea on exertion secondary to all the above, 
and nicotine addiction.  

A radiology report generated later that month reflects an 
impression of no evidence of pleural plaque calcification to 
suggest asbestos exposure.  However, a September 1998 letter 
from Dr. R., reflects a determination that the veteran, who 
had a very strong history of asbestos exposure, had very 
obvious pneumoconiosis, as well as COPD.  That statement 
reflects that the veteran had pneumoconiosis based on 
industrial asbestos exposure, although the chest x-ray did 
not yet support the diagnosis of asbestos exposure.  Dr. R. 
added that there was no evidence of pleural plaque 
calcification, which the diagnosis of asbestosis 
traditionally requires, but that there was some evidence of 
fibrosis which could be related to asbestos exposure.  An 
October 1998 letter from Dr. R. reflects a determination that 
the veteran had a very positive history of asbestos exposure 
with progressive respiratory insufficiency which Dr. R. 
believed to be partially pneumoconiosis/asbestos, with an 
obvious component of COPD.  

In November 1998, the veteran underwent a VA examination.  X-
ray examination at that time revealed a diagnosis of moderate 
obstructive lung disease.  The examiner, who reviewed the 
claims file, concurred with Dr. R.'s assessment the veteran's 
exposure to asbestos earlier in his lifetime played a 
significant role, more likely than not, in giving rise the 
veteran's current medical condition.  Diagnoses were chronic 
obstructive lung disease, asbestosis, pneumoconiosis, and 
nicotine addiction.  

In January 1999, the RO sought an opinion from another VA 
physician, stating that the diagnosis of pneumoconiosis did 
not appear to be supported by objective findings.  That 
physician indicated that a computed tomography (CT) of the 
chest in May 1998 did not suggest evidence of pleural or 
parenchymal asbestosis.  That physician also indicated that 
review of x-rays revealed severe COPD.  The impression was 
COPD, severe, without objective findings to suggest 
asbestosis, either pleural or parenchymal.  

That same month the veteran underwent an examination 
performed by a state retirement system.  Diagnoses were COPD, 
pneumoconiosis and bronchitis.  

In February 1999, a private specialist in pulmonary 
disorders, observing what he characterized as a history of 
asbestos exposure twenty-eight years earlier, opined that the 
veteran suffered from COPD and pneumoconiosis.  Also in 
February 1999, a private physician, Dr. H., apparently 
interpreted a chest x-ray dated in March 1996.  The report of 
Dr. H. reflects the presence of emphysema and thickening of 
the interlobar fissure.  The impression was interstitial 
fibrosis consistent with asbestosis.  

Although the evidence before the Board contains some conflict 
of opinion concerning whether the veteran suffers from an 
asbestos related lung disease, the preponderance of the 
evidence weighs in the veteran's favor.  Service records 
reflect that the veteran was assigned to at least two 
different ships in service.  A statement from another service 
member reflects that he supervised the veteran during service 
and that the veteran's responsibilities within the deck 
division included minor repairs and removal of insulation 
from fallen pipes.  The veteran has also offered sworn 
testimony in this regard, and the Board finds his testimony 
to be credible.  Based upon this information and the 
information contained in M21-1, the Board concludes that the 
veteran, in fact, was exposed to asbestos in service.  

The claims file contains a number of medical opinions that 
the veteran suffers from asbestosis/pneumoconiosis, including 
the opinion of a VA examiner who examined the veteran and 
reviewed the claims file.  Although a later VA examiner 
concluded that examination failed to reveal evidence of 
pleural or parenchymal asbestosis and that pneumoconiosis was 
not supported by objective findings, Dr. R.'s opinion 
suggests that although asbestosis is traditionally associated 
with pleural plaque calcification, the diagnosis may be 
supported fibrosis.  The claims file indicates that at least 
some physicians reading the veteran's x-rays have found the 
presence of fibrosis.  Given the significant body of evidence 
that the veteran suffers from asbestosis, the evidence on 
this point, at a minimum, is in equipoise.  The Board 
resolves all reasonable doubt in finding that the veteran 
suffers from asbestosis.  

The claims file also contains a number of opinions linking 
current asbestosis/ pneumoconiosis to exposure to asbestos in 
service.  The Board further finds, therefore, that the 
veteran's asbestosis is related to exposure to asbestos in 
service.  Service connection, therefore, is warranted for 
asbestosis.  


ORDER

Entitlement to service connection for asbestosis is 
warranted.  The appeal is granted to this extent.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

